MEMORANDUM DECISION                                                               FILED
                                                                              Jan 24 2018, 7:21 am
Pursuant to Ind. Appellate Rule 65(D), this
Memorandum Decision shall not be regarded as                                      CLERK
                                                                              Indiana Supreme Court
precedent or cited before any court except for the                               Court of Appeals
                                                                                   and Tax Court
purpose of establishing the defense of res judicata,
collateral estoppel, or the law of the case.



ATTORNEY FOR APPELLANT                                 ATTORNEYS FOR APPELLEE
Cara Schaefer Wieneke                                  Curtis T. Hill, Jr.
Wieneke Law Office, LLC                                Attorney General of Indiana
Brooklyn, Indiana
                                                       Christina D. Pace
                                                       Deputy Attorney General
                                                       Indianapolis, Indiana



                                             IN THE
    COURT OF APPEALS OF INDIANA

Matthew R. Frazier,                                        January 24, 2018

Appellant-Defendant,                                       Court of Appeals Case No.
                                                           70A04-1710-CR-2380

        v.                                                 Appeal from the Rush Superior
                                                           Court
State of Indiana,                                          The Hon. Brian D. Hill, Judge
                                                           Trial Court Cause No.
Appellee-Plaintiff.
                                                           70D01-1604-F4-302




Bradford, Judge.




Court of Appeals of Indiana | Memorandum Decision 70A04-1710-CR-2380 | January 24, 2018               Page 1 of 4
                                          Case Summary
[1]   In early 2016, Appellant-Defendant Matthew Frazier sold methamphetamine to

      a confidential informant and ultimately pled guilty to Level 4 felony dealing in

      methamphetamine. The trial court sentenced Frazier to an advisory term of six

      years of incarceration, with two suspended to probation. Frazier contends that

      his sentence is inappropriately harsh. Because we disagree, we affirm.



                            Facts and Procedural History
[2]   On January 9, 2016, Frazier sold 1.3 grams of methamphetamine to a

      confidential informant for $130.00 in Rush County. On April 28, 2016, the

      State charged Frazier with Level 4 felony dealing in methamphetamine, Level 6

      felony methamphetamine possession, and Level 6 felony dealing in a controlled

      substance. On September 11, 2017, Frazier pled guilty to Level 4 felony dealing

      in methamphetamine, and the trial court sentenced him to six years of

      incarceration, with two suspended to probation.


                                 Discussion and Decision
[3]   Frazier contends that his sentence is inappropriately harsh. We “may revise a

      sentence authorized by statute if, after due consideration of the trial court’s

      decision, the Court finds that the sentence is inappropriate in light of the nature

      of the offense and the character of the offender.” Ind. Appellate Rule 7(B).

      “Although appellate review of sentences must give due consideration to the trial

      court’s sentence because of the special expertise of the trial bench in making

      Court of Appeals of Indiana | Memorandum Decision 70A04-1710-CR-2380 | January 24, 2018   Page 2 of 4
      sentencing decisions, Appellate Rule 7(B) is an authorization to revise sentences

      when certain broad conditions are satisfied.” Shouse v. State, 849 N.E.2d 650,

      660 (Ind. Ct. App. 2006), trans. denied (citations and quotation marks omitted).

      “[W]hether we regard a sentence as appropriate at the end of the day turns on

      our sense of the culpability of the defendant, the severity of the crime, the

      damage done to others, and myriad other factors that come to light in a given

      case.” Cardwell v. State, 895 N.E.2d 1219, 1224 (Ind. 2008). In addition to the

      “due consideration” we are required to give to the trial court’s sentencing

      decision, “we understand and recognize the unique perspective a trial court

      brings to its sentencing decisions.” Rutherford v. State, 866 N.E.2d 867, 873

      (Ind. Ct. App. 2007). The trial court sentenced Frazier to six years of

      incarceration for Level 4 felony dealing in methamphetamine, with two

      suspended to probation. Six years is the advisory sentence for a Level 4 felony.

      See Ind. Code § 35-50-2-5.5.


[4]   The nature of the offense is that Frazier sold 1.3 grams of methamphetamine to

      a confidential informant. While this offense does not seem to be particularly

      heinous in terms of drug deals, Frazier’s six-year, advisory sentence already

      reflects that, even before one considers the two years suspended to probation.

      While the nature of Frazier’s offense might not support the imposition of an

      enhanced sentence, it does not follow that it must support a reduced sentence.


[5]   As for Frazier’s character, his lengthy criminal history does not speak well of

      him. Frazier, who was thirty-two years old at the time of sentencing, has had

      eight prior misdemeanor convictions, including public intoxication, two

      Court of Appeals of Indiana | Memorandum Decision 70A04-1710-CR-2380 | January 24, 2018   Page 3 of 4
      convictions for possession of marijuana, possession of paraphernalia, and

      possession of methamphetamine. Frazier also has five prior felony convictions,

      including theft, maintaining a common nuisance, and neglect of a dependent.

      The offense to which Frazier pled guilty is similar to most of the offenses for

      which he has already been convicted, albeit more serious: Frazier has

      progressed from mere possession of illegal drugs to dealing them. Despite

      Frazier’s many criminal convictions, he has not chosen to reform himself, and

      in fact, the severity of his crimes seems to be increasing. Frazier has failed to

      establish that his six-year, advisory sentence (with two years suspended to

      probation) is inappropriate in light of the nature of his offense and his character.


[6]   We affirm the judgment of the trial court.


      Robb, J., and Crone, J., concur.




      Court of Appeals of Indiana | Memorandum Decision 70A04-1710-CR-2380 | January 24, 2018   Page 4 of 4